Case 6:20-cv-00193-JDK-JDL Document 25 Filed 09/13/21 Page 1 of 2 PageID #: 2080




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
TORRY REED, #02122873,                      §
                                            §
      Petitioner,                           §
                                            §
v.                                          §    Case No. 6:20-cv-193-JDK-JDL
                                            §
DIRECTOR, TDCJ-CID,                         §
                                            §
      Respondent.                           §
                                            §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Torry Reed, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge John

 D. Love, for findings of fact, conclusions of law, and recommendations for disposition.

       On August 13, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss the case with prejudice.

 Judge Love also recommended that a certificate of appealability be denied. Docket

 No. 23. Petitioner filed written objections. Docket No. 24.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en



                                           1
Case 6:20-cv-00193-JDK-JDL Document 25 Filed 09/13/21 Page 2 of 2 PageID #: 2081




 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

 time to file objections from ten to fourteen days).

        Having conducted a de novo review of the Report and the record in this case,

 the Court has determined that the Report of the United States Magistrate Judge is

 correct, and Petitioner’s objections are without merit.         The Court therefore

 OVERRULES Petitioner’s objections (Docket No. 24) and ADOPTS the Report and

 Recommendation of the Magistrate Judge (Docket No. 23) as the opinion of the

 District Court. Petitioner’s petition for habeas corpus is hereby DISMISSED with

 prejudice for failure to comply with a Court order. Further, the Court DENIES a

 certificate of appealability.

         So ORDERED and SIGNED this 13th day of September, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            2
